DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on August 26, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0117052 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is made Non-Final.

Claims 1-4, 6-10, 12, and 13 are pending in this case. No claims were amended. Claims 1, 7, and 13 are the independent claims. Claims 1-4, 6-10, 12, and 13 are rejected.

Response to Arguments




Applicants’ arguments, see pages 6-11, filed August 26, 2022, with respect to the rejections of claims 1-4, 6-10, 12, and 13 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of newly discovered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,812,419 B1, issued to Teller et al., on August 19, 2014, and filed on June 10, 2011 (hereinafter Teller), in view of U.S. Patent Application Publication No. 2011/0191611 A1, filed by boni ang gaw go et al., on August 6, 2010, and published on August 4, 2011 (hereinafter Toshiba), further in view of U.S. Patent Application Publication No. 2008/0005679 A1, filed by Rimas-Ribikauskas et al., on June 28, 2006, and published on January 3, 2008 (hereinafter Rimas).

With respect to independent claim 1, Teller discloses a device comprising: 
A first sensor configured to detect location information of the device; Teller discloses a first sensor configured to detect device location information (see Teller, Fig. 9; see also, Teller, col. 3, lines 50-55 [context determined based on sensed geographic location],  col. 5, lines 33-48 [describing the types of context information used to determine actions to take, including location, date/time, weather, historical data and interactions with devices, and biometric/health information], and col. 15, line 37 - col 17, line 29 [describing the architecture of Fig. 9, including the GPS sensors; GPS description is specifically indicated in col. 16, lines 35-37]).
A second sensor configured to detect health information of a user of the device; Teller discloses second sensors for detection of health information of a user of the device (see Teller, Fig. 9; see also, Teller, col. 5, lines 33-48 and col. 15, line 17 – col. 17, line 29 (thermometer mentioned at col. 16, lines 45-47), described supra).
A touch screen; and a processor configured to: Teller further teaches a device comprising a touchscreen and processor (see Teller, Fig. 9; see also, Teller, col. 15, line 17 – col. 17, line 29 (processor mentioned at col. 15, lines 38-42; touchscreen mentioned at col. 15, lines 61-64), described supra).
Teller fails to expressly disclose the device configured to operate the device in a standby mode. 
	However, Toshiba teaches a mobile computing device that operates in a plurality of modes, including standby modes and active modes (see Toshiba, paragraphs 0073 [discussing the device transitioning from active state to hibernation/sleep state, or vice versa], 0096 [the device can detect when it transitions from hibernation/sleep to active or active to hibernation/sleep, including being able to further distinguish between a waiting state (e.g., idle, active but waiting for user input) and hibernation/sleep]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Teller and Toshiba before him at the time the invention was made, to modify the device of Teller to incorporate multiple operating modes, such as standby modes, as taught by Toshiba. One would have been motivated to make such a combination because this reduces power consumption when the user is not actively interacting with the device, as taught by Toshiba (see Toshiba, paragraphs 0073 and 0096, described supra).
	Teller, as modified by Toshiba, further teaches the device configured to:
Detect use history information of the device, Teller further teaches detecting history information of the device (see Teller, col. 17, line 38 – col. 18, line 15 [describing the various types of context information detected or collected, including historical user interactions with the device (e.g., usage)]; see also, Teller, col. 3, lines 50-55 and col. 5, lines 33-48, described supra). Additionally, Toshiba further teaches detecting use history of the device (see Toshiba, Figs. 3-7; see also, Toshiba, paragraphs 0020 [a first memory stores usage history of programs, a second memory stores the icon arrangement for display, and an updating section dynamically updates the arrangement and display of the appropriate icons based on detected context information], 0032-0033 [describing the table of Fig. 3, including the time zone information for use history data based on locations and describing the use history table of Fig. 5, which includes longitude and latitude coordinates associated with usage patterns], 0034-0036 [describing the use history tables of Figs. 6 and 7 used to track and rank usage history for determining when and in what order to display application icons based on the detected context], 0053-0057 [use history information determines which icons to display and the order of the displayed icons, etc.], and 0097-0100 [describing advantages of using stored usage history data to update the display for the user]).
Identify a first application based on the detected location information of the device, the detected use history information of the device, and the detected health information of the user of the device, Teller further teaches identifying an application based on the detected location information, historical user interaction information, and detected user health information (see Teller, col. 6, lines 5-17 [describing how the content to be presented is automatically presented based on the determined context, including weighting potential contents], col. 8, line 58 – col. 9, line 67 [describing various examples of context-to-action mapping from Figs. 2-7, including triggering a media player (Fig. 2), presenting an advertisement (Fig. 3), presentation of a graphical menu tree associated with telephony services (Fig. 4), triggering video conferencing software during an audio conference setting (Fig. 5), transitioning from dual-channel conversation applications to single channel conversation applications (Fig. 6), and opening both a conference call and a video chat session (Fig. 7)], and col. 14, line 51 – col. 15, line 19 [describing activation of a mapping/navigation application upon determination that the user is in a lost condition based on location, current activity, and biometric readings]; see also, Teller, col. 5, lines 33-48 and col. 17, line 38 – col. 18, line 15, described supra).
Control the touch screen to display a screen on the touch screen based on an operation mode of the device changing from the standby mode to an active mode, the screen including…information related to the identified first application as recommended information; Toshiba further teaches presenting a home screen based on a transition from standby mode to active mode including icons representing the most contextually relevant applications (see Toshiba, paragraphs 0032-0033, 0053-0057, 0077-0081, and 0097-0100, described supra).
Teller and Toshiba fail to further teach the screen including the information on a part thereof.
	However, Rimas teaches that particular GUI elements, content, and tasks can be promoted (e.g., enhanced, emphasized, etc.) to the user based on detected context (see Rimas, Figs. 11, 12, 14, and 15; see also, Rimas, paragraphs 0021 [property bag of context attributes is used to determine and continually update context of the device based on such elements as location], 0026-0027 [context detector monitors the contents of the property bag to detect information related to device location, attached peripheral devices, network attributes, docking status and type of dock, patterns of prior user behavior, state of other applications, or the user’s state; the initial context is determined upon powering on, and is continuously monitored and updated as context attributes change], 0028 [in response to detected or changed context, GUI objects are modified such as by changing size, presentation of visual, auditory, or other theme elements, or promotion of contextually relevant tasks], and 0030 [describing some exemplary methods of modifying GUI objects]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Teller, Toshiba, and Rimas before him at the time the invention was made, to modify the device of Teller, as modified by Toshiba, to incorporate promoting particular GUI objects based on the detected context as taught by Rimas, in order to draw attention to the recommended content. One would have been motivated to make such a combination because automatically and dynamically updating the user interface increases user efficiency, as taught by Rimas (see Rimas, paragraph 0001 [“The manual process of adjusting the user experience based on context can be very tedious and repetitive”]).

With respect to dependent claim 2, Teller, as modified by Toshiba and Rimas, teaches the device of claim 1, as described above.
	Toshiba further teaches the device wherein the first application comprises an application that is frequently used by the device.
	Toshiba further teaches that the application is one that is frequently used by the device (see Toshiba, paragraphs 0032-0033, 0053-0057, 0077-0081, and 0097-0100, described supra, claim 1).

With respect to dependent claim 3, Teller, as modified by Toshiba and Rimas, teaches the device of claim 1, as described above.
	Toshiba and Rimas further teach the device wherein the processor is further configured to: execute the first application when the information related to the first application is selected via the touch screen.
	Toshiba further teaches a touch input interface which translates touch inputs based on coordinates of the input to operate the device by activating the icon selected by the touch input, the icons representing applications, files, or URLs (see Toshiba, paragraphs 0024 and 0026-0027, described supra, claim 1).
	Additionally or alternatively, Rimas further teaches that the icons are associated with applications which launch when selected by touch inputs (see Rimas, paragraphs 0024 [input can be via touch input device] and 0038-0039 [describing the GUIs of Figs. 11 and 12, which present various icons associated with applications that launch when selected]).

With respect to dependent claim 4, Teller, as modified by Toshiba and Rimas, teaches the device of claim 1, as described above.
	Toshiba and Rimas further teach the device wherein the processor is further configured to: 
Detect, via the first sensor, that the location information of the device has changed to other location information of the device, Toshiba further teaches detecting, via one or more sensors, that the location of the device has changed (see Toshiba, paragraphs 0072-0076 [describing the process of updating the ratings based on a change to a context parameter, such as location]; see also, Toshiba, paragraphs 0032-0033, and 0038, described supra, claim 1). Additionally or alternatively, Rimas further teaches detecting a change in the location of the device (see Rimas, paragraphs 0031 [upon detection of a changed context attribute, such as a change in location] and 0033 [describing the process of Fig. 7, which determines physical location of the device]; see also, Rimas, paragraphs 0021 and 0026-0028, described supra, claim 1).
In response to detecting the changing of the location information of the device into the other location information of the device, change the information related to the first application into information related to a second application, the second application being based on the other location information of the device and the use history information of the device; Toshiba further teaches updating the display contents when the device context changes (see Toshiba, paragraphs 0032-0033, 0053-0057, 0077-0081, and 0097-0100, described supra, claim 1). Additionally or alternatively, Rimas further teaches updating the GUI display responsive to a detected change in device context (see Rimas, paragraphs 0031 and 0033, described supra; see also, Rimas, paragraphs 0021 and 0026-0028, described supra, claim 1).

With respect to dependent claim 6, Teller, as modified by Toshiba and Rimas, teaches the device of claim 1, as described above.
	Rimas further teaches the device wherein the processor is further configured to: control the touch screen to display the screen on the touch screen based on the device being powered on.
	Rimas further teaches displaying the screen when the device is powered on (see Rimas, paragraphs 0026-0028, described supra, claim 1; see also, Rimas, paragraph 0031, described supra, claim 4).

Independent claim 7, and its respective dependent claims 8-10, and 12, recite a method for providing information by the device of independent claim 1, and its respective dependent claims 2-4, and 6. Accordingly, independent claim 7, and its respective dependent claims 8-10, and 12, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, and 6, which are incorporated herein.

Independent claim 13 recites a non-transitory computer readable medium comprising instructions for executing a method of providing information by the device of independent claim 1. Accordingly, independent claim 13 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent Application Publication No. 2012/0283855 A1 (Monitoring user physical activity with smartphone app).
U.S. Patent Application Publication No. 2013/0173637 A1 (Recommending applications based on historical application usage).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173